The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201-1094
Dear Mr. McCuen:
This is in response to your inquiry as to the following:
  (1) What will be the effective date of the Acts, which did not carry an emergency clause or specified effective date, passed in the First Extraordinary Session of the 78th General Assembly, which adjourned, sine die, March 4, 1992; and
  (2) What will be the effective date of the Acts, which did not carry an emergency clause or specified effective date, passed in the Second Extraordinary Session of the 78th General Assembly, which adjourned, sine die, December 18, 1992.
Acts of the General Assembly which do not contain an emergency clause become effective ninety (90) days after adjournment of the session at which they were enacted. Fulkerson v. Refunding Bd.,201 Ark. 957, 147 S.W.2d 980 (1940).
As you have indicated, the Arkansas General Assembly adjourned the First Extraordinary Session of 1992, sine die, on March 4, 1992, and adjourned the Second Extraordinary Session of 1992,sine die, on December 18, 1992. Thus, acts passed without an emergency clause by the First Extraordinary Session become effective on June 2, 1992, and acts passed without an emergency clause by the Second Extraordinary Session will become effective on March 18, 1993.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General T. Jeff Vining.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh